Filed 1/28/14 P. v. Helms CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063900

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD242367)

KATHLEEN ANN HELMS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Howard H.

Shore, Judge. Affirmed.

         Cannon & Harris, Donna L. Harris, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



                                                             I.

                                                 INTRODUCTION

         Kathleen Ann Helms pled guilty to four counts of conspiring with another to treat

the sick and afflicted without a license, in violation of Business & Professions Code
section 2052, subdivision (b). The trial court sentenced Helms to a total term of three

years, and ordered Helms to pay approximately $67,500 in restitution to four victims.

We affirm the judgment.

                                             II.

                  FACTUAL AND PROCEDURAL BACKGROUND

       By amended felony complaint the San Diego County District Attorney charged

Helms with multiple counts of treating the sick and afflicted without a license (Bus. &

Prof. Code, § 2052, subd. (a); counts 1, 2, 7, 8, 17, & 18), multiple counts of conspiring

with another to treat the sick and afflicted without a license (Bus. & Prof. Code, § 2052,

subd. (b); counts 3, 4, 5, 9, 10, & 12-16), and two counts of grand theft of personal

property (Pen. Code, § 487, subd. (a); counts 6 and 11). The complaint further alleged

that Helms personally inflicted great bodily injury on one of the victims, in connection

with count 5.

       Helms waived her right to a jury trial and pled guilty to counts 3, 9, 12 and 16. In

exchange for Helms's guilty plea, the People agreed to a stipulated three-year sentence, of

which Helms was to serve 18 months in custody and 18 months under mandatory

supervision pursuant to Penal Code section 1179, subdivision (h)(5)(B), and dismissal of

the remaining charges.

       As the factual basis for her guilty plea, Helms admitted that she unlawfully

practiced medical care to others without possessing a valid California license to practice

medicine.



                                             2
       The trial court denied probation and ordered Helms committed to the custody of

the sheriff's department for an aggregate term of three years. The court ordered Helms to

serve 18 months in custody, and the remaining 18 months of her term under the

mandatory supervision of the probation department. In addition to ordering Helms to pay

mandatory fines and fees, the court ordered Helms to pay victim restitution in the

following amounts: $19,257.35 to Julie Hinze, $15,000 to Michael Altschul, $5,535 to

Jeremy McLaughlin as trustee for Richard Rebuffattee, and $26,755.67 to Gina Endicott.

       Helms filed a timely notice of appeal.

       Helms's appointed counsel filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende). We invited Helms to file a brief on her own behalf, but she has not

responded.

                                           III.

                                     DISCUSSION

       Helms's counsel presents no argument for reversal, but asks this court to review

the record for error, as mandated by Wende, supra, 25 Cal. 3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738 (Anders), counsel lists the following as possible, but not

arguable, issues:

          (1) "Whether the trial court erred by ordering appellant to pay
          restitution to Gina Endicott who was not a named victim in the
          felony complaint filed against appellant";

          (2) "Whether appellant was entitled to notice and a hearing before
          the trial court ordered $15,000 seized from appellant be released to
          the victims as payments toward the restitution ordered by the court";
          and


                                            3
          (3) "Whether the trial court abused its discretion by denying
          appellant's motion to return a colloidal silver machine and a supply
          of a drug known as Regenersen."

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436 and Anders,

supra, 386 U.S. 738, including the possible issues listed pursuant to Anders, has disclosed

no reasonably arguable appellate issues. Helms has been competently represented by

counsel in this appeal.

                                            IV.

                                      DISPOSITION

       The judgment of the trial court is affirmed.



                                                                                 AARON, J.

WE CONCUR:



             BENKE, Acting P. J.



                    HUFFMAN, J.




                                             4